DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 8-11 are rejected 35 U.S.C. 103 as being unpatentable Nagashima (US 4,755,488) in view of Koyama et al. (JPH0323237), as evidenced by Ackerman et al. (US 4,074,993) and Beall et al. (“Ion-Exchange in Glass-Ceramics,” Front. Mater., 23 August 2016).
3 salt bath.  See col. 2, lines 16-23 and col. 3, lines 25-26.  The ranges of the composition of Nagashima closely overlap the glass ceramic composition recited in instant claims 1 and 10 with the exception of SnO2.  See the abstract.  Overlapping ranges have been held to establish prima facie obviousness.  Nagashima discloses P2O5, ZrO2 and TiO2 are crystallization promotors.  See col. 2, lines 47-48.
Nagashima differs from claims 1 and 10 by failing to disclose 1-6 mass% SnO2.
Koyama et al. discloses a β spodumene glass ceramic having closely overlapping ranges of with the glass recited in claims 1 and 10 including 1-4 wt% SnO2 and 1-4 wt% ZrO2 as crystallization accelerators (i.e., promotors).  See the abstract.  Employing SnO2 and ZrO2 as crystallization accelerators result in a glass ceramic having excellent heat resistant and decreased thermal expansion.  See the abstract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the crystallization promoters of Nagashima with 1-4 wt% SnO2 and 1-4 wt% ZrO2 as suggested by Koyama et al. because the resultant glass ceramic would have excellent heat resistant and decreased thermal expansion.
The remaining composition limitations of Nagashima and Koyama et al. are compatible as shown below:

Claims 1 and 10
Nagashima et al.
Koyama et al.
SiO2
58-70
55-75
60-75
Al2O3
15-30
15-30
15-30
Li2O
2-10
2-6
2.5-6
Na2O
0-5
1-5
0-4
K2O
0-2

0-4
SnO2
1-6

1-4
ZrO2
0.5-6

1-4
2O5
0-6


Na2O+K2O
2-5

0-4
P2O5+ZrO2+TiO2

3-9

As2O3
0




Nagashima et al. does not disclose the change of the x-ray diffraction pattern between the surface and the interior.  However, this feature is inherent to a β spodumene that is ion exchanged with potassium ions as evidenced by Ackerman et al. in the table in column 11, which shows a shift to higher d-spacing (lower two-theta) after ion exchange and a decrease in intensity.
The combined teachings of Nagashima and Koyama et al. suggest a glass ceramic containing 1-4 wt% SnO2, which overlaps the ranges recited in claims 5 and 11. 
One of ordinary skill in the art would have expected the glass ceramic of Nagashima and Koyama et al. to have the haze of instant claim 6 because the references have the same phase and as the present invention. 
One of ordinary skill in the art would have expected the glass ceramic of Nagashima and Koyama et al. to have the thermal expansion coefficient of instant claim 8 because the references have the same phase and composition as the present invention. See Beall, page 6, section titled “Ion-exchange in Spodumene Glass-Ceramic.”
As to claim 9, Nagashima discloses a Vickers hardness of 1030.  See col 4, line 11.
As to claim 10, Nagashima discloses crystallizing a glass and ion exchanging the glass ceramic with potassium.  See col. 3, lines 19-28.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 4,755,488) in view of Koyama et al. (JPH0323237), as evidenced by Ackerman et al. (US Front. Mater., 23 August 2016) as applied to claim 1 above, and further in view of Oram et al. (US 2016/0122240).
Nagashima and Koyama et al. teach an ion exchange strengthened β spodumene glass ceramic.  See the abstract and col. 2, lines 16-19 of Nagashima and the abstract of Koyama et al.  Nagashima and Koyama et al. discloses that each of the glass ceramics is transparent.  See the abstracts of each reference.  Therefore, one of ordinary skill in the art would have presumed that the glass ceramics of the prior art have a transmission of greater than 70% at 0.8 mm. 
Nagashima teaches strengthening the glass ceramic by ion exchanging but fails to teach the characteristics of the stress profile such as a surface compressive stress of 600 MPa or more, a depth of compressive layer of 80 µm or more, or the depth at which the glass ceramic has a stress decreases to 50 MPa as recited in claims 4 and 7.
Oram et al. discloses glass articles having a surface compressive stress of greater than 700 MPa and a depth of compression of greater than 0.15·t.  See the abstract.  The thickness of the glass article is 0.2 to 1.5 mm; therefore, Oram et al. suggests a depth of compression of greater than 0.15*1.5 mm = 0.225 mm, i.e., > 225 µm.  Oram et al. defines a glass article as including glass ceramics.  See paragraph [0019].
Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchange strengthened the glass ceramic of Nagashima to a compressive stress of greater than 700 MPa, and depth of compression of greater than 225 µm in accordance with Oram et al. because such profiles are deep profiles that do not exhibit frangible behavior.
As to claim 7, Oram teaches a deep stress profile in which the glass article has a compressive stress in excess of 50 MPa at 80 µm in Figure 5.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. 
Applicants argue that Nagashima and Koyama are silent as to the total amount of Na2O and K2O, whereas the present claims require a total of 2 to 5%.  However, Nagashima and Koyama teach amounts of Na2O and K2O as individual components which overlap the presently claimed amounts.  It would have been obvious to have employed any amount of Na2O between 1 and 5%, including amounts between 2 and 5%, which meets the limitation that the glass contains 2 to 5% Na2O+K2O.
 Applicants argue that Koyama includes less than 2% Na2O+K2O in the examples.  However, a reference is not limited to its examples for disclosure and may be used for all that it fairly teaches.  Koyama teaches 0-4% Na2O and 0-4% K2O, which suggests a glass containing from 0-8 % Na2O+K2O.
Applicants argue that the examples in Nagashima and Koyama include As2O3.  Again, a reference is not limited to its examples for disclosure.  Nagashima teaches that As2O3 is a fining agent in a list that also includes Sb2O3, SO3 and F.  See col. 3, lines 10-15.  It would have been obvious to have substitute any of Sb2O3, SO3 and F for the As2O3 in the examples.
Applicants note the guidance the Supreme Court provided in the KSR decision.  It is believed that a clear rationale has been provided to support the conclusion of obviousness.  Nagashima teaches a glass having overlapping ranges with the present claims, except for SnO2.  Koyama also teaches a glass having overlapping ranges with the glass ceramic of the present claims.  Moreover, Koyama teaches that including a combination SnO2 and ZrO2 as crystallization accelerators result in a glass ceramic having excellent heat resistant and decreased 2 and ZrO2 as crystallization accelerators in the glass of Nagashima.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Comte et al. (US 2014/0238971) teaches As2O3 and Sb2O3 should be avoided as fining agents to protect the environment.  See paragraph [0026] of US 2014/0238971.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/David Sample/Primary Examiner, Art Unit 1784